Citation Nr: 0733737	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-24 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to service connection for the claimed 
residuals of an inguinal hernia.  



REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1962.  The veteran had additional service with the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO.  

The veteran presented testimony before the Board in August 
2007.  The transcript has been obtained and associated with 
the claims folder.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The currently demonstrated left knee pathology including 
any residuals referable to the removal of a one centimeter 
osteochondral fragment are not shown to be due any event or 
incident of the veteran's period of military service.  

3.  The currently demonstrated low back degenerative disk 
disease (DDD) and spinal stenosis are not shown to be due to 
any event or incident of his military service.  

4.  The veteran is not shown to have sustained a back injury 
on May 16, 1965, when while performing a parachute jump 
during a period of inactive duty training (INACDUTRA).  

5.  The veteran currently is not shown to have current 
diagnosis of an inguinal hernia or related findings that are 
due to any event or incident of his period of military 
service.  



CONCLUSIONS OF LAW

1.  The veteran's left knee disability including any 
residuals of the removal a one centimeter osteochondral 
fragment is not due to a disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The veteran's low back disability, to include DDD and 
spinal stenosis, is not due to disease or injury that was 
incurred in or aggravated by active service or a period of 
active duty for training or to an injury that was incurred in 
or aggravated by a period of inactive duty for training.  38 
U.S.C.A. §§ 101(2), (22), (23), (24), 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran does not have a disability manifested by the 
residuals of the removal of an inguinal hernia due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claims.  

An additional VCAA letter was issued in December 2005, which 
notified the veteran to submit any further evidence in his 
possession that pertained to the claims.  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
private treatment records, lay statements, newspaper 
articles, a history of the 910th Troop Carrier Group, and the 
transcript from the August 2007 Board hearing.  
  
The Board notes the RO attempted to obtain treatment records 
of the veteran from Wetzel County Hospital dated in December 
1963 for inguinal hernia surgery.  A response was received 
indicating they could not locate the veteran's records 
without further information.  The record keeper did not 
indicate what additional information other than that which 
was provided (date of birth, Social Security Number, date and 
type of treatment), was needed.  

The veteran stated during his August 2007 hearing that the 
physician who treated him at Wetzel Hospital was deceased and 
his records were no longer available.  In various statements 
and testimony the veteran also indicated records from 
Youngstown Hospital and Whiteside County Hospital were 
destroyed.  Any further attempts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(1).  

Additional service personnel records and a lay statement from 
the veteran's ex-wife were submitted after the June 2005 
Statement of the Case (SOC) was issued.  The veteran waived 
initial RO consideration of the newly submitted evidence.  As 
such, a remand for preparation of a Supplemental Statement of 
the Case (SSOC) is not necessary.  38 C.F.R. § 20.1304(c).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the August 2007 Board hearing; the 
service medical and personnel records; the post-service 
private treatment records; lay statements; newspaper 
articles; and the History of the 910th Troop Carrier Group.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


A. Left Knee Disorderr

The veteran asserts that he was involved in an accident in 
approximately March 1961 while stationed at Aberdeen Proving 
Grounds and attending Officer Leadership School when a fifty-
five gallon drum fell on him, resulting in cartilage and 
ligament damage to the left knee, as well as a "bone chip."  
He reports being transported to the hospital and subsequently 
undergoing six weeks of physical therapy.  

After careful consideration, the Board finds that service 
connection for a left knee disorder is not warranted in this 
case.  In this regard, the service medical records provide 
information that tends to contradicts those currently 
presented by the veteran.  

An entry dated in March 1961, during service, shows that the 
veteran complained of having a sore left knee after he pushed 
his left leg through a fence.  The X-ray studies were devoid 
of any bony abnormality, to include a "bone chip."  The 
health care provider noted that the veteran did not return 
after the second physical therapy treatment.  

Significantly, there were no further complaints in service 
with regard to the left knee.  The July 1962 separation 
examination also was negative for a left knee disorder.  A 
review of medical records of his subsequent service in 
National Guard shows that there were wholly devoid of 
complaints, treatment or diagnoses of a left knee disability.  

The mere fact that the veteran complained of left knee pain 
in service is not enough to establish service connection; 
there must be evidence of a resulting chronic disability.  
See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  As 
noted, there were no further complaints in service after 
March 1961.  

Further, there has been no showing of continuity of 
symptomatology of the left knee after service to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  

Post-service, the first complaints with respect to the 
veteran's left knee are dated in July 1990.  At that time, 
Dr. DAS indicated the veteran had a neuroma on his left foot, 
which had resulted in two falls causing problems with the 
left knee.  The X-ray studies showed an ovoid bony density 
lying in the anterolateral joint space of the left knee.  An 
arthroscopy of the left knee was performed in December 1990 
to remove a one centimeter osteochondral fragment.  

In a June 2004 letter, Dr. DAS indicated that, after 
reviewing his records, there was no mention of causation of 
either the left foot neuroma or osteochondral fragment in 
1990.  Therefore, he stated that he was unable to comment as 
to whether the veteran's service injury was in any way 
related to the veteran's knee problems.  

Despite having had arthroscopic surgery to remove an 
osteochondral fragment, there is no competent evidence to 
substantiate the critical second and third components of the 
Hickson inquiry, as enumerated hereinabove.  There was a 28-
year evidentiary gap in this case between the injury in 
active service and the earliest medical evidence of the 
osteochondral fragment or "bone chip.".  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that complaints of left knee pain in 
service after pushing it through a fence with no radiographic 
evidence of a "bone chip," resulted in a chronic disability 
or persistent symptoms thereafter.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  There is no indication that 
the claimed disability or symptoms may be associated with 
left knee pain in 1961.  38 C.F.R. § 3.159(c)(4)(i); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  

While the veteran contends that a left knee disability has 
been present since his separation from active service and 
related thereto, his own statements as to the etiology of a 
disease cannot constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that matters involving special experience or special 
knowledge require the opinion of witnesses skilled in that 
particular science, art, or trade).  

As the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


B.  Back Disorder

The veteran also asserts that he sustained an injury to his 
lower back while participating in an Armed Forces Day 
demonstration on May 16, 1965.  He reports parachuting in 
high winds and being dragged upon landing.  He notes losing 
consciousness, receiving approximately 30 stitches, and being 
treated for compressed discs in his lower back.  He 
reportedly refused hospitalization because his wife was 
expecting a second child.  

Having carefully considered the veteran's claim in light of 
the record previously delineated and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection.  

At the outset, while the veteran does not indicate that this 
injury took place during his active duty between February 
1961 and August 1962, the Board has reviewed the service 
medical records from this period and finds that they are 
devoid of any mention of relevant treatment, symptoms or 
complaints of a back disorder.  There is also no evidence 
that DDD of the lumbar spine manifested in the year following 
separation from active duty service.  Thus, service 
connection is not warranted on either a direct or presumptive 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

As noted, the veteran reports that the incident took place on 
May 16, 1965.  The veteran has submitted copies of his jump 
log which shows that the veteran participated in a jump on 
that day; however, a review of his retirement credits shows 
the veteran was participating on the basis of INACDUTRA.  

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(23), (24); 38 C.F.R. § 3.6(a), (d).  Thus, the 
definitional statute, 38 U.S.C.A. § 101(23), (24), makes a 
clear distinction between those who have served on active 
duty and those who have served on INACDUTRA.  

In order to establish basic eligibility for veterans' 
benefits based upon INACDUTRA, the appellant must first 
establish that he was disabled from an injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The Board has reviewed records from the this period of 
service and finds that they are not consistent with 
statements provided by the veteran himself or those made by 
Sgt. JWD.  An entry dated May 16, 1965, reveals the veteran 
struck his right elbow in a parachute jump during an Armed 
Forces Day exercise.  The X-ray studies were negative.  The 
veteran was diagnosed with a contusion and possible acute 
bursitis secondary to trauma.  

Clearly, this entry is completely devoid of complaints or 
findings referable to the veteran's back or any related 
injury.  The Board finds it unlikely that the health care 
provider would fail to mention that the veteran lost 
consciousness, received approximately 30 stitches or suffered 
compressed discs in his lower back when injured at that time.  

Post-service, the records from Dr. DLW were reviewed.  The 
Board notes there was some conflict regarding whether the 
onset of back pain was 1987 or 1997, nevertheless, it was at 
least 22 years after the May 1965 parachute jump.  

These records further reveal the veteran participated in 
marathons between 1994 and 1997.  The veteran was treated for 
DDD and spinal stenosis.  A lumbar spine magnetic resonance 
imaging (MRI) report dated in September 2000 showed no 
evidence of disc herniation.  A November 2000 lumbar spine x-
ray showed an old compression fracture of L1.  The veteran 
underwent a lumbar laminectomy and diskectomy in November 
2000.  An attending physician's statement from Dr. DLW dated 
in April 2001 shows the veteran had lumbar stenosis of L2-3 
with spondylolisthesis of L4-5.

In a statement from the veteran's ex-wife she verified that 
the veteran's arm was in a sling after the May 1965 jump, a 
fact which the Board does not dispute.  She stated the 
veteran told her he was dragged along the runway.  She 
further indicated it was too long ago to recall the full 
extent of the veteran's injuries.  

Despite current evidence suggesting an old compression 
fracture of L1 and current evidence of DDD, lumbar stenosis, 
and spondylolisthesis, there is no evidence of record to 
substantiate the critical second and third components of the 
Hickson inquiry, as enumerated above.  

There is no competent evidence to support the lay statements 
about his sustaining a back injury during the May 1965 period 
of INACDUTRA and there is at least a 22-year evidentiary gap 
in this case between the parachute jump and the earliest 
medical evidence of DDD or other back pathology.  The Board 
notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that the veteran was disabled from a back injury during 
a period of INACDUTRA.  See Forshey, 12 Vet. App. at 74.  

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  There is no indication that 
the claimed disability or symptoms may be associated with a 
parachute jump in May 1965.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 
18 Vet. App. 512, 517 (2004).  

While the veteran contends that back disability has been 
present since May 1965 and related to a parachute jump, his 
own statements as to the etiology of a disease cannot 
constitute competent medical evidence.  Espiritu, 2 Vet. App. 
at 494-5.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  


C.  Residuals of an Inguinal Hernia

The veteran asserts that he was diagnosed with an inguinal 
hernia in approximately January 1962 while stationed at Fort 
Bragg, North Carolina and was told the hernia was "too 
high" and could not be treated.  He does indicate that, 
after his discharge from service, he had surgery for this 
condition.  He reports the residuals include chronic pain and 
intestinal difficulties due to colitis.  

However, having carefully considered the veteran's claim in 
light of the record previously delineated and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim of service connection.  

In this matter, the veteran's service medical records do not 
support his lay statements.  They are wholly devoid of any 
mention of complaints, treatment, or diagnoses of an inguinal 
hernia, to include the July 1962 separation examination.  The 
records from the veteran's Reserve service are also negative.  

Post-service, there has been no evidence of an inguinal 
hernia, surgery to correct an inguinal hernia, or any 
residuals thereof.  The records from Dr. DLW dated in 
February 2001 contain only a passing mention of complaints of 
diarrhea.  There was no indication that the veteran had been 
diagnosed with colitis.  
 
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich, 104 F. 3d at 1332 (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes).  

The evidence in this case must show that the veteran 
currently has the disability for which benefits are being 
claimed.  However, this is not established by the medical 
evidence in this case.  

While the veteran contends that he has residuals of an 
inguinal hernia that first manifested in service, his own 
statements as to medical diagnosis or the etiology of a 
disease cannot constitute competent medical evidence.  
Espiritu, 2 Vet. App. at 494-5.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.  



ORDER

Service connection for a left knee disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for the residuals of an inguinal hernia is 
denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


